Judgment unanimously affirmed. Memorandum: The trial court did not err in summarily denying defendant’s motion to dismiss the indictment on statutory speedy trial grounds. It was uncontroverted that the action was commenced on August 29, 1985 by the filing of a felony complaint and that, upon return of the indictment on February 28, 1986, the People announced that the matter was ready for trial and forwarded a letter to defense counsel advising of their readiness. The undisputed facts demonstrated that the People were ready for trial within six months of commencement of the action (see, CPL 30.30 [1] [a]; People v Kendzia, 64 NY2d 331), and, therefore, a hearing was unnecessary (see, People v Lomax, 50 NY2d 351, 357-358).
We reject defendant’s claim that he was denied the effective assistance of trial counsel. His trial attorney made the necessary pretrial motions, aggressively cross-examined the principal prosecution witnesses, and delivered appropriate opening and closing statements. We conclude that, when viewed in its entirety, counsel’s representation was meaningful and that defendant’s constitutional right to effective assistance was satisfied (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
We have reviewed the remaining claims asserted by defendant and find them either to be without merit or not properly preserved for our review, and we decline to exercise our power to review unpreserved issues in the interest of justice. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — assault, second degree.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.